Per Curiam.

The question presented is whether the term, “survivors,” as used in item four of the will above quoted, relates to the survivors of the members of the class enumerated in item four, or to the survivors of the individual persons constituting that class.
This court is of the opinion that the term, “survivors,” as used in item four relates to the survivors of the class enumerated therein, and that appellant is not entitled to share in the estate. *363The judgment of the Court of Appeals is affirmed on authority of Sinton v. Boyd, 19 Ohio St., 30, 2 Am. Rep., 369.

Judgment affirmed.

Weygandt, C. J., Matthias, Hart, Zimmerman, Stewart, Bell and Taft, JJ., concur.